Citation Nr: 0918987	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-29 274	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10% for cystic 
acne of the scalp, face, and neck.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from January 2001 to July 
2003.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that granted service 
connection and assigned an initial 10% rating for cystic 
acne.  Because the claim for a higher initial rating involves 
a request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

By decisions of January and October 2008, the RO remanded the 
issue on appeal to the RO for further development of the 
evidence and for due process development.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

On November 2006 VA dermatological examination, the diagnoses 
were cystic and inflammatory acne, with some facial 
disfigurement with pitting and superficial acne scars 
involving less than 20% of the total integument; and severe 
alopecia areata in the scalp.  

February 2009 VA dermatological examination of the head 
showed 2 pigmented, non-tender keloid scars on the right 
occipital area, each measuring 1.5 inch x 1.25 inch and 
raised .125 inch.  Another keloid pigmented scar was 1.75 
inch by .0625 inch, and was tender and raised .125 inch.  
There was mild alopecia in all areas, but remaining hair 
covered most of the scar areas.  On the left occipital area, 
there was a 1 inch x .25 inch pigmented nontender area, and a 
V-shaped, nontender .5 inch x .1875 inch scar, each of which 
were raised .125 inch.  There were multiple pigmented acne 
scars on the face and neck.  The acne scarring on all exposed 
surfaces of the veteran's body including areas other than the 
scalp, face, and neck represented approximately 10% of the 
total body surface, and scarring represented approximately 1% 
of the total body surface.  Scalp alopecia represented 1.5% 
of the scalp hair area.  The impression was multiple keloid 
scars with patchy alopecia.                  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  

Under the criteria of DC 7828 (38 C.F.R. § 4.118) (2008), 
deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40% of the face and neck, or deep acne 
other than on the face and neck warrants a 10% rating; a 30% 
rating requires deep acne affecting 40% or more of the face 
and neck.  While the abovementioned 2006 and 2009 VA 
dermatological examination reports document significant acne 
involvement over the veteran's face and neck, it is unclear 
whether it affects more or less than 40% of the face and 
neck.  On this record, the Board finds that the appellant 
should be afforded a new VA dermatological examination to 
determine the degree of severity of his cystic acne of the 
scalp, face, and neck.
  
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should schedule the Veteran 
for a dermatological examination to 
determine the nature and degree of 
severity of his cystic acne of the scalp, 
face, and neck.  The entire claims folder 
must be provided to the examiner, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.    
  
The examiner should report the length and 
width of any and all scars of the head, 
face, and neck, and specify, as to each 
scar, whether the surface contour of any 
scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to underlying tissue.  The 
examiner should report any area, in sq. 
in. or sq. cm., that the skin is hypo- or 
hyper-pigmented, or indurated and 
inflexible, or the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.), or underlying soft tissue 
is missing.  The examiner should also 
report whether any scars cause 
disfigurement, with visible or palpable 
tissue loss, and gross distortion or 
asymmetry of 1, 2, 3, or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips).  The 
examiner should comment as to whether any 
scar limits the function of any affected 
body part.  The examiner should state 
whether the veteran's acne is superficial 
(comedones, papules, pustules, 
superficial cysts) or deep (with deep, 
inflamed nodules and pus-filled cells), 
and if deep, whether the acne affects 
more or less than 40% of the face and 
neck.  The examiner should state whether 
alopecia is present, and if so, the 
percentage of the scalp that is affected.           

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.



2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include proper 
application of the provisions of 38 
C.F.R. § 3.655(a), (b) with respect to 
rating a claim for a higher rating 
following an initial grant of service 
connection based on the evidence of 
record.   

5.  If the benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

